736 F.2d 1340
116 L.R.R.M. (BNA) 3115, 101 Lab.Cas.  P 11,128
Howard ELLIS, et al., Plaintiffs-Appellants,v.BROTHERHOOD OF RAILWAY, AIRLINE AND STEAMSHIP CLERKS,FREIGHT HANDLERS, EXPRESS AND STATION EMPLOYEES,et al., Defendants-Appellees.
Nos. 80-5562, 80-5603.
United States Court of Appeals,Ninth Circuit.
July 3, 1984.

Michael E. Merrill, San Diego, Cal., for Ellis et al.
Joseph L. Rauh, Jr., Laurence Gold, Washington, D.C., argued, for Broth. of Railway, et al.;    Joseph L. Rauh, Jr., Rauh, Silard & Lichtman, Washington, D.C., William J. Donlon, Rockville, Md., on brief.
Marsha S. Berzon, San Francisco, Cal., J. Albert Woll, Washington, D.C., for amicus curiae.


1
On Remand from a Decision of the Supreme Court of the United States.


2
Before PREGERSON and ALARCON, Circuit Judges, and WHELAN,* Senior District Judge.

ORDER

3
This matter returns to us for consideration in light of the Supreme Court's recent decision in --- U.S. ----, 104 S.Ct. 1883, 80 L.Ed.2d 428 (1984).  That decision affirms in part, reverses in part, and remands for further proceedings our judgment in 685 F.2d 1065 (9th Cir.1982).


4
Therefore, we order that the previous judgments we entered in Nos. 80-5562 and 80-5603 be affirmed to the extent that they are consistent with the Court's opinion, and we remand the defective portions to the United States District Court for the Southern District of California for further proceedings consistent with the Court's opinion.



*
 Francis C. Whelan, United States District Court for the Central District of California, sitting by designation